      Case 1:17-cv-00365-DAE-AWA Document 247-8 Filed 01/03/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                  )
                                               )
               Plaintiffs,                     )
                                               )
vs.                                            )
                                                    No. 1:17-cv-00365-DAE-AWA
                                               )
GRANDE COMMUNICATIONS                          )
NETWORKS LLC,                                  )
                                               )
               Defendant.
                                               )

           ORDER GRANTING MOTION FOR EVIDENTIARY SANCTIONS
              BASED ON SPOLIATION OF RIGHTSCORP EVIDENCE

        Having considered Grande Communications Networks LLC’s (“Grande”) Motion for

Evidentiary Sanctions Based on Spoliation of Rightscorp Evidence, the Court finds that the

Motion should be GRANTED and orders that all evidence generated by Rightscorp’s system be

excluded from trial.


        So ORDERED this ___ day of __________, 2019.




                                                   _____________________________________
                                                    ANDREW W. AUSTIN
                                                    UNITED STATES MAGISTRATE JUDGE




                                               1
